DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 10/31/2019 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 10/31/2019 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, Lines 1-4 recites the limitation “wherein the asynchronous computation determines the value of the first object based on which value from the first value, the second value, or the third value, is Attorney Docket No. Y0R920161655US0233associated with a most recent time stamp selected from the first timestamp, the second time stamp, and the third time stamp”. However, claim 21, on which claim 25 depends upon, recites “where in the asynchronous computation determines the value of the first object based on the value of the first object that appears most frequently in the first value, the second, and the third value,” (see Lines 16-18 of claim 1). Therefore, it is unclear as to how the value of the first object is to be determined because the most frequent value of the three values, as recited in claim 1, may not necessarily be the most recent value of the three values, as recited in claim 25. For the purposes of examination, a reasonable interpretation could not be made, as it is unclear as to how one could compute a single value based off the most frequent value but also based upon the most recent value, thus, Examiner respectfully requests clarification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25 of co-pending Application No. 16/566,930.
For example, claims 1-23 and 25 of co-pending application 16/566,930 recites all the limitation of claim 1 of the instant application, except claims 1-24 of the instant application are the method implementation of the computer program product/system of co-pending application 16/566,930. See the correspondence chart below for mapping between the claims. 
Instant Application
Application No. 16/669,644
Application No. 16/566,930
1. In a processing system comprised of a server, a method for the server to provide data values, the method comprising: 







     maintaining a cache of objects communicatively coupled with the server; 
     the server executing an asynchronous computation to determine the value of a first object; 
     the server returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
     the server returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object, wherein the asynchronous computation determines the value of the first object by the asynchronous computation: 
     querying at least one additional server for the value of the first object, wherein the at least one additional server comprises a plurality of servers; 
     receiving a plurality of values of the first object from the plurality of servers, in response to the querying; and 
     determining the value of the first object based on the received plurality of values of the first object from the plurality of servers.

     maintaining a cache of objects communicatively coupled with the first server;   
     executing an asynchronous computation to determine the value of a first object; 

     returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
     returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object, wherein the asynchronous computation determines the value of the first object by 

     querying at least one additional server for the value of the first object, 

     receiving a plurality of values of the first object from the at least one additional server, and 

    wherein the asynchronous computation determines the value of the first object based on the received plurality of values of the first object from the at least one additional server.

2. The computer program product of claim 1 wherein the at least one additional server comprises a plurality of servers, and wherein the asynchronous computation determines the value of the first object by querying the plurality of servers for the value of the first object, and receiving a plurality of values of the first object from the plurality of servers, one value of the first object received from each respective server in the plurality of servers, and wherein the asynchronous computation determines the value of the first object based on the received plurality of values of the first object from the plurality of servers.
3. The method of claim 2, wherein the plurality of servers includes a second server and a third server, and the asynchronous computation receives different values of the first object from the second server and the third server, and wherein the asynchronous computation determines the value of the first object based on the different values of the first object received from the second server and the third server.
3. The computer program product of claim 2 wherein the plurality of servers including a second server and a third server, and the asynchronous computation receives different values of the first object from the second server and the third server, and wherein the asynchronous computation determines the value of the first object based on the different values of the first 









     maintaining a cache of objects communicatively coupled with the first server; the first server executing an asynchronous computation to determine the value of a first object; 
     the first server returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
     the first server returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object, wherein the asynchronous computation determines the value of the first object by querying at least one additional server, wherein the at least one additional server comprises a plurality of servers including a second server and a third server, and the asynchronous computation receives different values of the first object from the second server and the third server, and wherein the asynchronous computation determines the value of the first object based on the different values of the first object received from the second server and the third server.
4. A computer program product for a processing system comprised of a first server to provide data values, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code including computer instructions, wherein a processor of the first server, responsive to executing the computer instructions, performs operations in the processing system comprising: 
     maintaining a cache of objects communicatively coupled with the first server; executing an asynchronous computation to determine the value of a first object; 

     returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
     returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object, wherein the asynchronous computation determines the value of the first object by querying at least one additional server, wherein the at least one additional server comprises a plurality of servers including a second server and a third server, and the asynchronous computation receives different values of the first object from the second server and the third server, and wherein the asynchronous computation determines the value of the first object based on the different values of the first object received from the second server and the third server.
5. The method of claim 4, wherein the asynchronous computation comprises at least one future.
5. The computer program product of claim 4 wherein the asynchronous computation comprises at least one future.
6. The method of claim 4, wherein the asynchronous computation comprises at least one process or thread.
6. The computer program product of claim 4 wherein the asynchronous computation comprises at least one process or thread.
7. The method of claim 4, wherein the operations further comprise: updating the cache of objects with the value of the first object determined by the asynchronous computation, in response to the asynchronous computation determining the value of the first object.
7. The computer program product of claim 4, wherein the operations further comprise: updating the cache of objects with the value of the first object determined by the asynchronous computation, in response to the asynchronous computation determining the value of the first object.

8. The computer program product of claim 4 wherein executing an asynchronous computation occurs in response to a request for the first object.
9. The method of claim 4, wherein executing an asynchronous computation occurs periodically.
9. The computer program product of claim 4 wherein executing an asynchronous computation occurs periodically.
10. The method of claim 4, wherein executing an asynchronous computation occurs after a time interval has elapsed.
10. The computer program product of claim 4 wherein executing an asynchronous computation occurs after a time interval has elapsed.
11. The method of claim 4, wherein executing an asynchronous computation occurs with a frequency correlated with how frequently the first object changes.
11. The computer program product of claim 4 wherein executing an asynchronous computation occurs with a frequency correlated with how frequently the first-object changes.
12. The method of claim 4, wherein executing an asynchronous computation occurs with a frequency correlated with how important it is to have a current value of the first object.
12. The computer program product of claim 4 wherein executing an asynchronous computation occurs with a frequency correlated with how important it is to have a current value of the first object.	
13. The method of claim 4, wherein the operations further comprise: storing an object o2 in the cache of objects; executing an asynchronous computation c2 to store object o2 on the at least one additional server; and satisfying the request for object o2 from the cache of objects, in response to receiving a request for object o2 before the asynchronous computation c2 has finished executing.
13. The computer program product of claim 4 wherein the operations further comprise: storing an object o2 in the cache of objects; executing an asynchronous computation c2 to store object o2 on the at least one additional server; and satisfying the request for object o2 from the cache of objects, in response to receiving a request for object o2 before the asynchronous computation c2 has finished executing.
14. The method of claim 4, wherein the operations further comprise: providing a datatype which includes a field for a value and a field for a future.
14. The computer program product of claim 4 wherein the operations further comprise: providing a datatype which includes a field for a value and a field for a future.
15. The method of claim 14, further comprising: invoking computer code to lookup at least one data value corresponding to a key which returns an object of the datatype wherein the field for a value comprises a cached value corresponding to the key and the field for a future comprises a future which asynchronously calculates an updated value corresponding to the key.
15. The computer program product of claim 14 further comprising: invoking computer code to lookup at least one data value corresponding to a key which returns an object of the datatype wherein the field for a value comprises a cached value corresponding to the key and the field for a future comprises a future which asynchronously calculates an updated value corresponding to the key.
16. The method of claim 4, wherein the asynchronous computation determines the value of the first object from a value which is returned most frequently in a plurality of values returned by the plurality of servers in response to the querying from the asynchronous computation.
16. The computer program product of claim 4 wherein the asynchronous computation determines the value of the first object from a value which is returned most frequently by a server in the plurality of servers.
17. The method of claim 4, wherein said different values have time stamps associated with them, and wherein the asynchronous computation determines the value of the first object based on the time stamps.
17. The computer program product of claim 4 wherein said different values have time stamps associated with them, and wherein the asynchronous computation determines the value of the first object based on the time stamps.
18. The method of claim 4, wherein the operations further comprise: executing an asynchronous 


19. The computer program product of claim 18 wherein the operations further comprise: updating the cache of objects with the value of object o2, in response to the-asynchronous computation c2 storing object o2 on the at least one additional server.
20. The method of claim 18, wherein the asynchronous computation c2 includes an error handling method, and wherein the operations further comprise: using the error handling method to retry storing object o2 on the at least one additional server, in response to the asynchronous computation c2 failing to store object o2.
20. The computer program product of claim 18 wherein the asynchronous computation c2 includes an error handling method, and wherein the operations further comprise: using the error handling method to retry storing object o2 on the at least one additional server, in response to the asynchronous computation c2 failing to store object o2.
21. In a processing system comprised of a server, a method for the server to provide data values, the method comprising: 






     maintaining a cache of objects communicatively coupled with the server; 
     the server executing an asynchronous computation to determine the value of a first object;  
     Attorney Docket No. Y0R920161655US0232returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
     returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object, wherein the asynchronous computation determines the value of the first object by querying a plurality of servers including a first server, a second server, and a third server, and the asynchronous computation receives: 
          a first value of the first object from the first server, 
          a second value of the first object from the second server, and 
          a third value of the first object from the third server, and wherein the asynchronous computation determines the value of the first object based on the value of the first object that appears most frequently in the first value, the second, and the third value.
21. A processing system comprising: 
a first server including memory and a network interface device for communicating with one or more networks, at least one processor, communicatively coupled with the memory and the network interface device, and wherein the at least one processor, responsive to executing computer instructions, performs operations comprising: 
     maintaining a cache of objects communicatively coupled with the first server;    
     executing an asynchronous computation to determine the value of a first object; 

     returning a value of the first object from the cache of objects, in response to a request for the first object occurring before the asynchronous computation has determined the value of the first object; and 
     returning a value of the first object determined by the asynchronous computation, in response to a request for the first object occurring after the asynchronous computation has determined the value of the first object, wherein the asynchronous computation determines the value of the first object by querying at least one additional server, wherein the at least one additional server comprises a plurality of servers including a second server and a third server, and the asynchronous computation receives different values of the first object from the second server and the third server, and wherein the asynchronous computation determines the value of the first object based on the different values of the first object received from the second server and the third server.

22. The processing system of claim 21, wherein the executing the asynchronous computation occurs with a frequency correlated with how important it is to have a current value of the first object.
23. The method of claim 21, wherein the operations further comprise: storing an object o2 in the cache of objects; executing an asynchronous computation c2 to store object o2 on the at least one additional server; and satisfying a request for object o2 from the cache of objects, in response to receiving the request for object o2 before the asynchronous computation c2 has finished executing.
23. The processing system of claim 21, wherein the operations further comprise: storing an object o2 in the cache of objects; executing an asynchronous computation c2 to store object o2 on the at least one additional server; and satisfying a request for object o2 from the cache of objects, in response to receiving the request for object o2 before the asynchronous computation c2 has finished executing.
24. The method of claim 21, wherein said first value is associated with a first timestamp, said second value is associated with a second timestamp, and said third value is associated with a third timestamp, and wherein the asynchronous computation determines the value of the first object based on the first timestamp, the second time stamp, and the third time stamp.
25. The processing system of claim 21, wherein said different values have time stamps associated with them, and wherein the asynchronous computation determines the value of the first object based on the time stamps.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Degenaro et al. (US 6654766 B1) teaches managing cacheable sets of objects, wherein asynchronous update module that enables communication between a client and server is used updated cache query results. The update information utilizes timestamps for the updates.
Nguyen et al. (US 10754710 B1) teaches asynchronous computation associated with Future construct completes. 
Synge (US 2009/0300286 A1) teaches multiple threads performing its respective database transaction. The status of each transaction is represented using a Future (the result of a computation being perform by some thread) that indicates whether or not the transaction as successfully completed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139